 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

VANESSA RASBERRY,
Plaintiff,
v.

COMMISSIONER OF SOCIAL
SECURITY,

Defend.ant.

 

 

AT TACOMA

CASE NO. 3:1S-cV-5719 JLR-JRC

ORDER ADOPTING REPORT` AND l
RECOMMENDATION

The Court, having reviewed the Report and Recommendation of Judge J. Richai'd

Creatura, United States Magistrate Judge, and the relevant record, does hereby find and ORDER:

(1) The Conrt adopts the Report and Reoommendation.

(2) The matter is REVERSE]) and REMANDED pursuant to sentence four of 42

U.S.C. §` 405(g) to the Commissioner for further consideration

(3) JUDGMENT is for PLAlNTIFF and the case Should be closed.

(4) Th_e Clerk is directed to send copies of this Order to counsel ofrecord.

ORDER ADOPTING REP ORT AND
RECOMMENDATION ~ 1

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21'

22

23

24

 

 

M. ,
Dated this 11 day of April, 2019.

ORDER ADOPTING REPORT A_ND
RECOMMENDATION - 2

Q&Ml

JAMES L. OBART
United Stat s District Judge

 

 

